Citation Nr: 1513938	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA RO in Winston-Salem, North Carolina, that continued the 30 percent evaluation of the Veteran's PTSD and increased the evaluation of the Veteran's right shoulder disability to 20 percent effective December 1, 2009.

The Veteran presented testimony before the undersigned at a January 2015 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's PTSD, during the Veteran's January 2015 hearing before the undersigned, the Veteran indicated that he received monthly psychiatric treatment from the VA Medical Center in Salisbury, North Carolina.  Such medical treatment records have not been associated with the Veteran's record.  Given the presence of these additional treatment records and the length of time that has passed since the Veteran's most recent examination in January 2010, an examination should be obtained on remand that fully addresses the current severity of the Veteran's PTSD.

With respect to the Veteran's right shoulder disability, during the Veteran's January 2015 hearing, the Veteran indicated that he had received physical therapy from the VA Medical Center in Salisbury, North Carolina in 2014.  Such medical treatment records have not been associated with the Veteran's record.  Additionally, during his January 2015 hearing, the Veteran stated that he perceived a noticeable deterioration in his right shoulder disability since the time of his January 2010 VA examination.  Accordingly, with evidence of record suggesting that the Veteran's right shoulder disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent outstanding medical treatment records, including physical therapy records relating to the Veteran's right shoulder and psychiatric treatment records addressing the Veteran's PTSD from the VA Medical Center in Salisbury, North Carolina.

2.  Then, schedule the Veteran for VA examinations to address the nature and severity of his PTSD and right shoulder disability.

3.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




